Title: To George Washington from Lund Washington, 5 September 1767
From: Washington, Lund
To: Washington, George

 

Sir
Mount Vernon Septbr 5th 1767

I this Day receiv’d yours of the 27th Augst am very sorry to hear by it of your Horses being lost, they are not at home when I sd we had got down 235 Bushels of Morris’s Corn I did not mean it was the whole of his corn, he had out of that House 362 Bushel—the whole amt of Corn is 1929 Bushels for which I have got the money I had a good mind to make up the Quantity 2000 but did not know what might be wanting for the Stable in my ⟨last⟩ I inform’d you the Ditchers were as far advanc’d as the fence between you & the Miss Wades, but were then both ill with the fever & ague. they are to begin to worck again on Monday—Morris this Day finishes his third cut. the Crab Grass is so very rank it make⟨s⟩ it troublesome sewing—John is treading out his wheat, Bishup ⟨g⟩ot done sewing Wheat to Day & has made all his ⟨app⟩les into cyder, which is four Casks Cleveland is ⟨so⟩mething more than half done sewing his fourth Cut, & made four Casks of Cyder—Price the Brick maker, only came here the day before yesterday, we have only 10000 Bricks made. some of the people has had the fever & Ague & two at this time have it—before Price came I had given him out, & indeavourd to get some other person, but cou’d not, Mr Piper has a ship Load of Servants had there been a Brick maker on Board shoud have bought for you—what with makeing of Brick & saveing apples & peaches we have our hands too full to worck on the Mill Dam—I will do the most I can of every thing. I dont know how the Brick wood is to get a Cross the Creeck. I believe I must set the Carpenters about it, we have not more than half-plank to Lay Morrise’s Barn floor—The childr⟨en⟩ are very well & have been dureing your absence, they desire their Love to their Mama & you, I am very glad to hear Mrs Washington has reap’d much Benefit by the springs, my Compliments to her & am Sir your faithfull Servt

Lund Washington


Jack is now out on his second trip to Suffolk.

